            2:17-cv-02261-EIL # 68        Page 1 of 1                                                 E-FILED
Judgment in a Civil Case (02/11)                                      Friday, 15 November, 2019 03:36:49 PM
                                                                                 Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                               for the
                                      Central District of Illinois

CHANDRA TURNER, as Special             )
Administrator of the Estate of RICHARD )
TURNER, deceased, and CHANDRA          )
TURNER, individually,                  )
                                       )
              Plaintiffs,              )
                                       )
                     vs.               )                Case Number: 17-cv-2261
                                       )
CITY OF CHAMPAIGN, a municipal         )
corporation, CHAMPAIGN POLICE          )
OFFICER YOUNG, CHAMPAIGN               )
POLICE OFFICER WILSON,                 )
CHAMPAIGN POLICE OFFICER               )
TALBOTT, CHAMPAIGN POLICE              )
SERGEANT FROST,                        )
                                       )
              Defendants.              )


                                   JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.              The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                  This action came before the Court, and a decision has
been rendered.

      IT IS ORDERED AND ADJUDGED that plaintiff CHANDRA TURNER’S action
against defendants City of Champaign, Champaign Police Officers Young, Wilson, and Talbott,
and Champaign Police Sergeant Frost, is dismissed with parties to bear their own costs.

Dated: November 15, 2019

                                                        s/ Shig Yasunaga
                                                        Shig Yasunaga
                                                        Clerk, U.S. District Court
